      1:17-cv-02930-TLW         Date Filed 11/27/19      Entry Number 62        Page 1 of 2




IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF SOUTH CAROLINA

ANDERSON DIVISION


 LaKrystal Coats, as Personal                 )         C/A #: 1:17-cv-02930-TLW-SVH
 Representative of the Estate of Demetric     )
 Cowan,                                       )
                                              )
      Plaintiff,                              )
                                              )
 v.                                           )
                                              )     DEFENDANT MONTGOMERY AND
 Ray Pope, in his individual capacity;        )             MURRAY’S
 FNU Nichols, in his individual capacity;     )          RULE 59(e) MOTION
 FNU Cardarelli, in his individual            )
 capacity; FNU White, in his individual       )
 capacity; Gerald Brooks, in his official     )
 capacity as Chief of Police of the City of   )
 Greenwood; Sidney Montgomery, in his         )
 individual capacity; Roy Murray, in his      )
 individual capacity; Pamela Osborne, in      )
 her individual capacity; Tony Davis, in      )
 his official capacity as Sheriff of          )
 Greenwood County,                            )
                                              )
      Defendants.                             )
 _________________________________            )

       You will please take notice that the undersigned attorney for the defendants Montgomery and

Murray will move before the United States District Court Judge for the District of South Carolina,

for an Order pursuant to Rule 59(e), Fed.R.Civ. P., altering or amending its Order dated October 30,

2019 [EFC 57] in the following particulars and on the following grounds:

       1.      Given the total absence of any evidence in the record to support a causal connection

               between any acts or omissions of the defendants and the decedent’s death, the court

               should grant the defendants’ motion to reconsider and dismiss the plaintiff’s claim
     1:17-cv-02930-TLW            Date Filed 11/27/19       Entry Number 62        Page 2 of 2




                 for wrongful death damages.

       2.        The court should reconsider its order of october 30, 2019 as to the plaintiff’s claim

                 for survival damages.

       3.        The defendants request that the court reconsider and alter its order as relates to the

                 plaintiff’s 14th amendment claim.

       4.        Officers Murray and Montgomery request that the court reconsider its order dated

                 October 30, 2019 and grant qualified immunity.




                                                Respectfully submitted,



                                                s/ Russell W. Harter, Jr.
                                                Russell W. Harter, Jr., Fed. ID #: 1753
                                                Carly H. Davis, Fed ID #: 11397
                                                Chapman, Harter & Harter, PA
                                                P. O. Box 10224
                                                Greenville, SC 29603
                                                864/233-4500
                                                864/232-1710 (fax)
                                                rwhjr@chhlaw.net; chdavis@chhlaw.net
                                                ATTORNEYS FOR DEFENDANTS
                                                MONTGOMERY AND MURRAY

Greenville, SC

November 27, 2019
